UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported)JANUARY 10, 2011 Commission File Number 001-33933 EXPLORE ANYWHERE HOLDING CORP. (Exact name of registrant as specified in its charter) Nevada 88-0319470 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 6150 West 200 South, #3, Wabash, Indiana, 46992 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 877.539.5644 determined. ExploreAnywhere sells its products through its website and through various third party affiliate channels. The company does not presently sell within any physical retail stores. ExploreAnywhere, Inc. has a goal to continue development of the existing “Spybuddy” product line and to develop further company owned products for application within the monitoring software market. SIGNATURES Pursuant to the requirements of the Securities Exchange of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATE:January 11, 2011 EXPLORE ANYWHERE HOLDING CORP. By:/s/ Name: William Gerlib Title: Interim CEO
